NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11925

                        GUARDIANSHIP OF B.V.G.



            Norfolk.    December 7, 2015. - May 23, 2016.

 Present:     Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk, &
                              Hines, JJ.


Guardian, Incompetent person. Probate Court, Guardian,
     Standing. Practice, Civil, Appointment of guardian,
     Intervention, Standing. Words, "Interested person."



     Petition for guardianship filed in the Norfolk Division of
the Probate and Family Court Department on February 16, 2011.

    A motion to intervene was heard by George F. Phelan, J.

     After review by the Appeals Court, the Supreme Judicial
Court granted leave to obtain further appellate review.


     Anthony D. Martin (Jennifer L. Mikels with him) for the
grandfather.
     Adam J. Nussenbaum for the father.
     Frederick M. Misilo, Jr., for The Arc of Massachusetts,
Inc., amicus curiae, submitted a brief.


    DUFFLY, J.     The maternal grandfather of B.V.G., a young

woman with intellectual disabilities, sought to intervene in

permanent guardianship proceedings pending in the Probate and
                                                                    2


Family Court on the petition of B.V.G.'s father, who had been

appointed B.V.G.'s temporary guardian when she was eighteen

years old.1   The grandfather asserted that his relationship with

B.V.G. has been restricted by her father in his capacity as

temporary guardian, that B.V.G. has indicated expressly her

desire to communicate with him and has sought contact with him

via social media, and that such a relationship is in B.V.G.'s

best interests.   The grandfather filed a motion to intervene,

pursuant to Mass. R. Civ. P. 24, 365 Mass. 769 (1974),2 in the

guardianship proceedings, seeking to limit the father's ability

to restrict B.V.G.'s access to the grandfather.

     Concluding that the grandfather lacked standing to

intervene because he was not an "interested person" within the

meaning of G. L. c. 190B, § 5-306 (c), a Probate and Family

Court judge denied the motion.   The grandfather appealed, and

the Appeals Court affirmed the denial, on grounds other than

those relied upon by the motion judge.   See Guardianship of

B.V.G., 87 Mass. App. Ct. 250 (2015).    We allowed the



     1
       B.V.G.'s father had had sole legal and physical custody of
her as a minor, from approximately the age of twelve, following
her parents' divorce.
     2
       The Massachusetts Rules of Civil Procedure apply to
Probate and Family Court proceedings in which equitable relief
is sought, including matters relative to guardianship and
conservatorship. See G. L. c. 215, § 6; Mass. R. Civ. P. 1, as
amended, 450 Mass. 1403 (2008).
                                                                   3


grandfather's petition for further appellate review.3

     General Laws c. 190B, § 5-306 (c), provides that the

Probate and Family Court may, "on its own motion or on

appropriate petition or motion of the incapacitated person or

other interested person, . . . limit the powers of a

guardian . . . and thereby create a limited guardianship."

Based on our review of the record and the judge's findings, we

conclude that the facts relevant to the grandfather's standing

to bring the petition are not disputed, and that those facts

support the conclusion that the grandfather is an "interested

person" within the meaning of G. L. c. 190B, § 5-306 (c).    As

such, the grandfather is entitled to intervene as of right in

the pending proceeding for permanent guardianship.4


     3
       The guardianship proceeding was stayed pending resolution
of the appeal.
     4
       In his brief, the father contested B.V.G.'s interest in
maintaining a relationship with the grandfather, and also
challenged whether the grandfather is an "interested person"
under G. L. c. 190B, § 5-306 (c). He challenged also whether
the grandfather is entitled to file a motion to intervene to
limit the proposed permanent guardianship, or to file a separate
petition to limit the guardianship pursuant to G. L. c. 190B,
§ 5-306 (c). At argument before us, the father's position had
changed considerably. The father agreed that B.V.G. desires
contact with her grandfather, the grandfather is an "interested
person" within the meaning of the statute, an "interested
person" in that context is one interested in the well-being of
the subject of the guardianship petition, and an "interested
person" pursuant to G. L. c. 190B, § 5-306 (c), is entitled to
file a separate petition to limit a guardianship. The father
stated that his remaining challenge was as to whether the
grandfather is entitled to intervene in the father's pending
                                                                    4


     In that proceeding, the grandfather may pursue his claim

that the guardianship should be limited because it is in the

best interests of B.V.G. that she be permitted to communicate

with him if she continues to express a wish to do so.     We

therefore reverse the order denying the grandfather's motion to

intervene and remand the matter to the Probate and Family Court

for further proceedings in the pending petition for permanent

guardianship, consistent with this opinion.5

     1.   Background and prior proceedings.    In considering the

grandfather's standing to intervene,6 the motion judge conducted

a nonevidentiary hearing at which B.V.G.'s appointed counsel,7



petition for permanent guardianship, rather than filing a
subsequent petition to limit the proposed permanent guardianship
if and when it has been established.
     5
       We acknowledge the amicus brief filed in support of the
plaintiff submitted by The Arc of Massachusetts, Inc.
     6
       Intervention as of right is permitted under Mass. R. Civ.
P. 24 (a), 365 Mass. 769 (1974), "when the applicant claims an
interest relating to the property or transaction which is the
subject of the action and he is so situated that the disposition
of the action may as a practical matter impair or impede his
ability to protect that interest, unless the applicant's
interest is adequately represented by existing parties."
     7
       B.V.G.'s attorney expressed generally that he viewed
contact with her grandfather positively, but took no official
position regarding the motion to intervene.

     B.V.G.'s attorney had conducted negotiations, on B.V.G.'s
request, to improve her relationship with her mother, which
resulted in the father's and mother's stipulation concerning
B.V.G.'s having increased contact with her mother, and a
stipulation added to the temporary guardianship order that the
                                                                    5


the father's counsel, the grandfather's counsel, and the mother,

appearing pro se, were each permitted to make representations

and submit documentary material.    We summarize the uncontested

facts based on the judge's decision, supplemented by uncontested

statements and documents presented at the hearing.    See Board of

Registration in Med. v. Doe, 457 Mass. 738, 745 (2010) (party's

concessions and exhibits attached to party's pleadings

sufficient to establish facts despite lack of evidentiary

hearing).

    B.V.G. was born in February, 1993.    She has an intellectual

disability as well as attention deficit hyperactivity disorder

and Tourette's syndrome.    B.V.G.'s parents, who separated when

she was quite young, were divorced following a lengthy and

acrimonious custody dispute over B.V.G.   The father was awarded

sole legal and physical custody of B.V.G. in 2005, when she was

twelve years old.    Although B.V.G. had enjoyed contact with the

grandfather until 2005, thereafter, the father precluded contact

between B.V.G. and her maternal relatives, including the

grandfather.    According to B.V.G.'s mother, B.V.G. had had a

"strong relationship" with her grandfather, which B.V.G. wished

to maintain while the father had tried to "cut off" this

relationship.


father was not to interfere; the attorney stated that he
preferred to take this route with the grandfather, and that
negotiations were ongoing.
                                                                     6


     In February, 2011, when B.V.G. reached the age of eighteen,

the father filed a petition in the Probate and Family Court

seeking to be appointed her legal guardian on the basis of her

intellectual disability.    The father was appointed B.V.G.'s

temporary legal guardian in December, 2011.8    See G. L. c. 190B,

§§ 5-303, 5-308.    The order establishing the temporary

guardianship authorized B.V.G. to determine with whom she

socialized, except for her mother; the order allowed limited

supervised visitation between B.V.G. and her mother.9

     In January, 2013, the father filed a petition seeking

permanent guardianship.    At that time, the father's temporary

guardianship was extended through April, 2013, pending a hearing

on his petition for permanent guardianship.    A stipulation by

the father, the mother, and an attorney appointed to represent

B.V.G. was incorporated in the extended guardianship,

     8
       General   Laws c. 190B, §§ 5-303 and 5-308, authorize the
appointment of   permanent and temporary guardians for an
"incapacitated   person." Under G. L. c. 190B, § 5-101 (9), an
"incapacitated   person" is

     "an individual who for reasons other than advanced age or
     minority, has a clinically diagnosed condition that results
     in an inability to receive and evaluate information or make
     or communicate decisions to such an extent that the
     individual lacks the ability to meet essential requirements
     for physical health, safety, or self-care, even with
     appropriate technological assistance."
     9
       The parties do not dispute that the father has not sought
to restrict B.V.G.'s contact with her paternal relatives, that
she has had unlimited access to contact with them, and that she
has maintained relationships with them.
                                                                    7


authorizing slightly increased visitation between B.V.G. and her

mother.10   The order for temporary guardianship also was amended

to authorize certain limited contact between B.V.G. and her

grandfather.11   Under the terms of that stipulation, the

grandfather was permitted to send B.V.G. one electronic mail

message per day, and to receive no more than one electronic mail

message from her.   This stipulation, however, did not result in

increased contact between B.V.G. and the grandfather.   B.V.G.

did not have access to electronic mail at the residential

treatment program where she lived during the week, and the

grandfather contends that, on the weekends, when B.V.G. lived

with her father, the father did not permit her to receive

electronic mail messages from the grandfather.

     Arguing that the father was not furthering B.V.G.'s best


     10
       Counsel for B.V.G.'s father represented at the
nonevidentiary hearing on the grandfather's motion to intervene
that B.V.G. and her mother have made some progress in rebuilding
their relationship, and that, by agreement, visits have been
expanded beyond the terms set forth in the order for temporary
guardianship.
     11
       The initial guardianship order stated that B.V.G. could
choose her own associations, except with respect to the
stipulation concerning the mother. There was no provision in
that order restricting B.V.G.'s relationship with her maternal
grandfather; on its face, therefore, the first order for
temporary guardianship allowed unlimited contact between B.V.G.
and the grandfather. It is undisputed, however, that the father
did not permit such contact. Counsel for B.V.G. stated at the
hearing on the grandfather's motion to intervene that "we all
took it for granted that grandfather had no rights . . . and
father could restrict the contact."
                                                                    8


interests by restricting her relationship with him, the

grandfather filed a motion to intervene, seeking to limit the

pending permanent guardianship pursuant to G. L. c. 190B, § 5-

306 (c).   In support of his motion that he was an "interested

person," the grandfather submitted printouts of his electronic

communications with B.V.G. through a social media Web site as

evidence of his caring for B.V.G., and of her wish to have

contact with him.    The grandfather's assertion that it was

B.V.G. who initiated the electronic contact is supported by

these documents.12

     The father does not suggest that there is any reason that

B.V.G. should not be allowed to maintain a relationship with her

grandfather, and no longer contests that the grandfather has an

interest in B.V.G.'s welfare.    The father also does not dispute

that he has restricted B.V.G.'s relationship with the

grandfather.   Rather, in response to the grandfather's

contention that such a relationship is in B.V.G.'s best

interests, the father maintains that, as B.V.G.'s legal

guardian, he has the right to determine those with whom she

associates.

     Concluding that the grandfather was not an "interested


     12
       Among other things, B.V.G. made the initial "friend"
request to her grandfather on a social media Web site, asking to
have contact with him; in other messages, B.V.G. told her
grandfather that she loves and misses him.
                                                                    9


person" within the meaning of G. L. c. 190B, § 5-306 (c), the

judge denied the grandfather's motion to intervene as of right.13

The judge also appointed a guardian ad litem, however, to report

to the court on whether B.V.G.'s best interests are served with

her present circle of activities, acquaintances, and contacts.

     2.   Discussion.   Review of a question of statutory

interpretation is de novo.    Water Dep't of Fairhaven v.

Department of Envtl. Protection, 455 Mass. 740, 744 (2010).    In

reviewing a motion to intervene, which involves questions of

fact and of law, "[a] judge has discretion in determining

whether an intervening party has demonstrated facts that entitle

him or her to intervention as of right, and we accordingly

review the judge's factual findings for clear error."

Commonwealth v. Fremont Inv. & Loan, 459 Mass. 209, 217 (2011).

Apart from the discretion to find facts, however, a judge's

ruling on a motion to intervene as of right is a ruling of law,

not a discretionary matter.   See id. ("Whether those facts are

sufficient to meet the requirements for intervention is a

question of law, . . . and is reviewed as such").

     13
       In his motion to intervene, the grandfather also argued
that he should be allowed to intervene permissively, pursuant to
Mass. R. Civ. P. 24 (b); that motion was denied. Although he
filed a notice of appeal from that denial, in his brief the
grandfather does not pursue any argument relative to the motion
for permissive intervention. The father argues that there was
no error in denying the motion for permissive intervention
because the grandfather has no right to intervene. See part
2.b, infra.
                                                                     10


    Here, the motion judge properly concluded that G. L.

c. 190B, § 5-306 (c), creates a cognizable interest that may

provide the basis upon which to intervene in a pending matter in

a motion filed pursuant to Mass. R. Civ. P. 24 (a).     As stated,

the judge then determined that the grandfather was not an

"interested person" within the meaning of G. L. c. 190B, § 5-

306 (c).   We turn first to the judge's determination that the

grandfather is not an "interested person."

    a.     Meaning of "interested person."   General Laws c. 190B,

§ 5-306 (c), provides that the Probate and Family Court may, "on

its own motion or on appropriate petition or motion of the

incapacitated person or other interested person, . . . limit the

powers of a guardian . . . and thereby create a limited

guardianship."    An "interested person," as defined by G. L.

c. 190B, § 1-201 (24),

    "includes heirs, devisees, children, spouses, creditors,
    beneficiaries, and any others having a property right in or
    claims against a trust estate or the estate of a decedent,
    ward, or protected person. It also includes persons having
    priority for appointment as personal representative, and
    other fiduciaries representing interested persons. The
    meaning as it relates to particular persons may vary from
    time to time and shall be determined according to the
    particular purposes of, and matter involved in, any
    proceeding."

This definition is applicable, inter alia, to all types of

guardianships and conservatorships under G. L. c. 190B,

including those over minors and incapacitated adults.
                                                                  11


    In reaching his conclusion that the grandfather is not an

"interested person," the motion judge commented that the

enumerated definitions of "interested person" in G. L. c. 190B,

§ 1-201 (24), applicable to all guardianships and

conservatorships, "hint of a financial, but not visceral, stake

in the underlying proceedings," and that an individual who is

"interested in the welfare" of an incapacitated person "may not

be sufficient."

    To determine the meaning of "interested person" under G. L.

c. 190B, § 5-306 (c), we apply fundamental principles of

statutory construction.   "[A] statute must be interpreted

according to the intent of the Legislature ascertained from all

its words construed by the ordinary and approved usage of the

language, considered in connection with the cause of its

enactment, the mischief or imperfection to be remedied and the

main object to be accomplished" (citation omitted).

Massachusetts Insurers Insolvency Fund v. Smith, 458 Mass. 561,

565 (2010).

    Considering the plain language of the limited guardianship

provision outside its statutory context, the "interest" required

to qualify as an "interested person" might be viewed both as a

potential intervener's own interests in protecting the

incapacitated person's estate and as an interest in the well-

being of the incapacitated person.   "Statutes are to be
                                                                  12


interpreted, [however,] not alone according to their simple,

literal or strict verbal meaning, but in connection with their

development, their progression through the legislative body, the

history of the times, [and] prior legislation. . . .    General

expressions may be restrained by relevant circumstances showing

a legislative intent that they be narrowed and used in a

particular sense" (citation omitted).    Sullivan v. Chief Justice

for Admin. & Mgt. of the Trial Court, 448 Mass. 15, 24 (2006).

    A guardianship proceeding is designed to effectuate the

best interests of the incapacitated person.    See Matter of

McKnight, 406 Mass. 787, 791 (1990); Guardianship of Anthony,

402 Mass. 723, 726 (1988); King v. Dolan, 255 Mass. 236, 237

(1926).    A focus solely on the interests of the potential

intervener in the financial estate of the incapacitated person,

that might be read in some of the provisions of G. L. c. 190B,

§ 1-201 (24), does not take into account the express mandate of

the expansive language of the last, catch-all provision, stating

that "[t]he meaning [of 'interested person'] as it relates to

particular persons may vary from time to time and shall be

determined according to the particular purposes of, and matter

involved in, any proceeding."    See G. L. c. 190B, § 1-201 (24).

    That purpose is set forth explicitly in G. L. c. 190B, § 5-

306 (a):   "The court shall exercise the authority conferred in

[G. L. c. 190B, §§ 5-301 et seq.,] so as to encourage the
                                                                  13


development of maximum self-reliance and independence of the

incapacitated person and make appointive and other orders only

to the extent necessitated by the incapacitated person's

limitations or other conditions warranting the procedure."

    The statutory purpose is further explained in the comment

accompanying this language in the Uniform Probate Code:

         "The purpose of subsections (a) and (c) is to remind
    an appointing court that a guardianship under this
    legislation should not confer more authority over the
    person of the [incapacitated person] than appears necessary
    to alleviate the problems caused by the [person's]
    incapacity. This is a statement of the general principle
    underlying a 'limited guardianship' concept. For example,
    if the principal reason for the guardianship is the
    [incapacitated person's] inability to comprehend a personal
    medical problem, the guardian's authority could be limited
    to making a judgment, after evaluation of all
    circumstances, concerning the advisability and form of
    treatment and to authorize actions necessary to carry out
    the decision. Or, if the [incapacitated person's]
    principal problem stems from memory lapses and associated
    wanderings, a guardian with authority limited to making
    arrangements for suitable security against this risk might
    be indicated. . . .

         "[I]f the court determines that most of a respondent's
    demonstrated problems probably could be alleviated by the
    institution of an appropriate authority to manage the
    [incapacitated person's] property and make appropriate
    expenditures for the [incapacitated person's] well-being,
    the court should utilize subsection (b) to recast the
    proceedings so that a conservator, rather than a guardian,
    would be appointed."

Uniform Probate Code prior § 5-306 comment, 8 U.L.A. (Part III)
186 (Master ed. 2013).

    Given this, reading "interested person" within the meaning

of G. L. c. 190B, § 5-306 (c), as providing a means by which to
                                                                  14


protect the intervener's own interests, as distinct from the

intervener's interest in advancing those of the incapacitated

person, is inconsistent with the express purpose of the

statutory provision.   See Globe Newspaper Co., petitioner, 461

Mass. 113, 117 (2011) (Legislature presumably is aware of

statutory and common law that governs matter which it is

enacting).   See also Matter of McKnight, supra at 791;

Guardianship of Anthony, supra at 726.   Consistent with the

purpose underlying the Legislature's 2008 adoption of the

guardianship provisions of the Uniform Probate Code, see St.

2008, c. 521, the ability to create a limited guardianship is

intended to maximize the liberty and autonomy of a person

subject to guardianship.14   See G. L. c. 190B, § 5-306 (b) (8)

(court should craft guardianship orders only to extent "person's

needs cannot be met by less restrictive means").

     From this statutory context, it is clear that the

     14
       The concept of a limited guardianship arises from the
enactment of G. L. c. 190B, § 5-306 (c), in 2008, as part of
Massachusetts's adoption of the Uniform Probate Code. See St.
2008, c. 521, § 9. Even before codification of this provision,
however, Massachusetts courts recognized that "a conscientious
judge" must consider carefully the extent to which a
guardianship is necessary, being "mindful of the adverse social
consequences which might follow an adjudication [that a
guardianship is necessary]." See Guardianship of Roe, 383 Mass.
415, 425 (1981). We also have emphasized repeatedly that a
determination of "incompetence" does not eliminate an
individual's interest in dignity and in the expression of
autonomous values and desires. See, e.g., Guardianship of Doe,
411 Mass. 512, 517-518, cert. denied sub nom. Doe v. Gross, 503
U.S. 950 (1992); Matter of Moe, 385 Mass. 555, 566 (1982).
                                                                  15


Legislature intended G. L. c. 190B, § 5-306 (c), to provide a

means by which an individual interested in the welfare of an

incapacitated person could advocate on behalf of that person's

interests in obtaining such a limited guardianship.   We

therefore conclude that an "interested person" as defined by

G. L. c. 190B, § 1-201, within the meaning of G. L. c. 190B,

§ 5-306 (c), is a "person interested in the welfare of the

incapacitated person."   See, e.g., G. L. c. 190B, § 5-306 (a).

     Other provisions in G. L. c. 190B further demonstrate that

the phrase "interested person" in G. L. c. 190B, § 5-306 (c), is

intended to refer to a "person interested in the incapacitated

person's welfare."15   See Locator Servs. Group, Ltd. v.

Treasurer & Receiver Gen., 443 Mass. 837, 859 (2005) (meaning of

term should be construed in harmony with surrounding statutory

sections).   General Laws c. 190B, §§ 5-303 (a) and 5-311 (a),

for instance, permit a court to appoint or remove a guardian for

an adult incapacitated person, on petition of any person

interested in the incapacitated person's welfare.16   The power to


     15
       Indeed, the form promulgated by the Probate and Family
Court for litigants to use in petitioning to limit an existing
guardianship of an incapacitated adult allows a "person
interested in the welfare" of an incapacitated person to file
such a petition. See Probate and Family Court Guardianship and
Conservatorship Form MPC 220.
     16
       Pursuant to G. L. c. 190B, § 5-309 (a), defining the
powers, rights, and duties of a guardian,
                                                                  16


limit a guardianship is inherent in the power to appoint and

remove a guardian, and is made explicit in the statutory

language.    An individual petitioning for appointment of a

guardian, for example, may, at the same time, seek limitations

to that appointment.17   See G. L. c. 190B, § 5-303 (a) (petition

to appoint guardian may seek "a determination of incapacity, in

whole or in part, and the appointment of a guardian, limited or

general").

     b.   Whether the grandfather is an "interested person."

Because the motion judge determined that the grandfather was not

an "interested person" within the meaning of G. L. c. 190B, § 5-

306 (c), he did not reach any determination on the question of

the grandfather's and B.V.G.'s interests.   We conclude that,



     "[a] guardian shall exercise authority only as necessitated
     by the incapacitated person's mental and adaptive
     limitations, and, to the extent possible, shall encourage
     the incapacitated person to participate in decisions, to
     act on his own behalf, and to develop or regain the
     capacity to manage personal affairs. A guardian, to the
     extent known, shall consider the expressed desires and
     personal values of the incapacitated person when making
     decisions, and shall otherwise act in the incapacitated
     person's best interest and exercise reasonable care,
     diligence, and prudence. A guardian shall immediately
     notify the court if the incapacitated person's condition
     has changed so that he or she is capable of exercising
     rights previously limited."
     17
       The right to intervene to limit a particular aspect of a
guardianship does not, by contrast, extend to participation in
the proceeding as a whole. As noted, the removal or appointment
of a guardian is governed by other statutory provisions. See
G. L. c. 190B, §§ 5-303 (a), 5-311 (a).
                                                                    17


based on undisputed facts in the record, the grandfather has

demonstrated an interest in B.V.G.'s welfare sufficient to

establish that he is an "interested person" within the meaning

of G. L. c. 190B, § 5-306 (c).

    The grandfather specifically asserted in his motion to

intervene that B.V.G. has expressed her interest in having a

relationship with him, an interest he reciprocates.    Indeed,

both B.V.G.'s expressed interest in maintaining a relationship

with her grandfather, and the grandfather's ongoing interest in

her welfare, are at this point undisputed.    Although the father

questioned in his brief whether B.V.G. had expressed an interest

in a relationship with the grandfather, at oral argument he

conceded that she had.    Nothing in the record before us

indicates that increased contact between B.V.G. and her

grandfather would be harmful, and the record reflects that the

grandfather has an interest in advocating on B.V.G.'s behalf to

limit the guardianship.

    The judge noted that the father, as temporary guardian,

disagreed with the idea of B.V.G. having any relationship with

the grandfather, and the father concedes that he has restricted

that relationship.   Although G. L. c. 190B, § 5-309 (a),

requires a guardian to "consider the expressed desires and

personal values of the incapacitated person when making

decisions," the father has maintained consistently that, as
                                                                  18


guardian, absent an express limitation on his authority, he may

restrict B.V.G.'s relationship with her grandfather, because he

has the authority to do so.18   The record, therefore, supports

the conclusion that the grandfather is an "interested person"

pursuant to G. L. c. 190B, § 5-306 (c).

     The father argues that intervention in the guardianship

proceeding is not appropriate because the grandfather has no

right to intervene under Mass. R. Civ. P. 24 (a), which

generally focuses on the intervener's interests, while a

guardianship proceeding focuses on the interests of the

incapacitated person.   He argues also that the grandfather has

no due process right to intervention, and that the judge did not

err in denying permissive intervention.19

     The father's argument that the grandfather is not entitled

to intervene misconstrues the meaning of G. L. c. 190B, § 5-

306 (c).   As her temporary guardian, the father properly may

argue at a hearing on limiting the guardianship that B.V.G.'s

best interests do not include a relationship with her


     18
       The motion judge, agreeing with the father's view as to
this, commented that the grandfather's petition "derogates
Father's authority" as the "lifestyle standard bearer for
[B.V.G.] pursuant to Troxel v. Granville, 530 U.S. 57 (2000)," a
case applicable to parents' control over their minor children.
     19
       As stated, see note 13, supra, on appeal the grandfather
does not pursue any argument relative to permissive
intervention, and because of the result we reach, we do not
address it.
                                                                    19


grandfather.   As discussed supra, however, the father's argument

that the grandfather's intervention is not proper does not take

into account the plain language of G. L. c. 190B, § 5-306 (c),

which, on its face, entitles an "interested person," one we have

concluded is interested in the welfare of the incapacitated

person, to intervene to limit a guardianship.

     c.   Adequacy of representation.   After concluding that the

grandfather was an "interested person," the Appeals Court

affirmed the denial of the grandfather's motion on the ground

that B.V.G.'s interests were adequately represented by her

counsel and the newly appointed guardian ad litem.   See

Guardianship of B.V.G., 87 Mass. App. Ct. 250, 258-259 (2015).

General Laws c. 190B, § 5-306 (c), however, protects an

interested person's interest in advocating on behalf of an

incapacitated person's right to the most appropriately limited

guardianship, regardless whether the incapacitated person is

already represented.   The provision authorizes a court to limit

a guardianship "on its own motion or on appropriate petition or

motion of the incapacitated person or other interested person."

This language unambiguously grants an "interested person" an

equal and unconditional right to petition to limit the

guardianship, along with that of the incapacitated person.20


     20
       During argument before us, the parties expressed
uncertainty regarding the proper procedure for seeking
                                                                  20


    Nothing in the statutory language, or in its legislative

history, suggests that an interested person must establish that

an incapacitated person is not already adequately represented

before being permitted to intervene to limit a guardianship.     In

adopting the Uniform Probate Code in 2008, and G. L. c. 190B,

§ 5-306, in particular, the Legislature was aware that a court

may appoint both an attorney and a guardian ad litem for an

incapacitated person, pursuant to G. L. c. 190B, § 5-106 (a)

and (b), if the court determines that the person's interests are

not adequately represented, but nevertheless provided an

"interested person" the ability to file a motion seeking to

limit a guardianship.

    Moreover, the language of G. L. c. 190B, § 5-311 (b),

relating to the removal or resignation of a guardian and

termination of incapacity, and the comments accompanying that

language in the Uniform Probate Code, see Uniform Probate Code

art. V prefatory note, 8 U.L.A. (Part III) 19 (Master ed. 2013),


intervention pursuant to G. L. c. 190B, § 5-306 (c). General
Laws c. 190B, § 5-306 (c), affords an "interested person" a
statutory right to proceed by motion to intervene in an ongoing
guardianship proceeding, to seek to limit the guardianship.
Such a motion to intervene may be brought under Mass. R. Civ.
P. 24 (a); once a judge has determined, however, that the movant
is an "interested person" within the meaning of G. L. c. 190B,
§ 5-306 (c), as a practical matter, the interested person's
ability to vindicate that interest will be impeded if the
individual is not allowed to intervene. Where there is no
pending petition for guardianship, a person seeking to limit an
existing guardianship should file a petition using Probate and
Family Court Guardianship and Conservatorship Form MPC 220.
                                                                  21


further indicate a legislative preference for encouraging an

incapacitated person and other "interested person[s]" to

advocate to the court to safeguard the liberty interests of the

incapacitated person.   General Laws c. 190B, §   5-311 (b),

provides:

         "The incapacitated person or any person interested in
    the welfare of the incapacitated person may petition for an
    order that the person is no longer incapacitated and for
    termination of the guardianship. A request for an order
    may also be made informally to the court."

The comment accompanying this language in the Uniform Probate

Code states:

         "The provisions of subsection (b) were designed to
    provide another protection against the use of guardianship
    proceedings to secure a lock-up of a person who is not
    capable of looking out for his or her personal needs. If
    the safeguards imposed at the time of appointment fail to
    prevent an unnecessary guardianship, subsection (b) is
    intended to facilitate [an incapacitated person's] unaided
    or unassisted efforts to inform the court that an injustice
    has occurred as a result of the guardianship."

Uniform Probate Code prior § 5-311 comment, 8 U.L.A. (Part III)
198 (Master ed. 2013).

Thus, the Massachusetts implementation of the Uniform Probate

Code encourages a broad right of advocacy in favor of an

incapacitated person's protected interest in a limited

guardianship.   Once a judge has concluded that a proposed

intervener is an "interested person," therefore, nothing more is

required to establish that person's entitlement to intervene as

of right.
                                                                    22


    3.     Conclusion.   The judgment denying the grandfather's

motion to intervene is reversed.    The matter is remanded to the

Probate and Family Court for further proceedings in the pending

petition for permanent guardianship, consistent with this

opinion.

                                      So ordered.